DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David M. Krasnow on January 19, 2022.

The application has been amended as follows (additions are underlined and deletions are : 

1. (Currently Amended) A method comprising: 
orienting a plurality of composite material layers onto a tool to form a composite material substrate wing assembly, said composite material substrate wing assembly comprising a composite material substrate thickness, said tool comprising a tooling surface, and said composite material substrate wing assembly further comprising:
a composite material substrate wing assembly first surface;
a composite material substrate wing assembly second surface, said composite material substrate wing assembly first surface positioned proximate to the tooling surface;

a composite material substrate wing assembly second edge, said composite material substrate wing assembly second edge comprising at least one composite material substrate wing assembly second edge entry;
orienting a separator layer onto composite material substrate wing assembly; 
orienting a composite material top layer onto the separator layer; 
at least partially curing the composite material substrate wing assembly and the composite material top layer; 
separating the composite material substrate wing assembly and the composite material top layer; 
orienting a composite material removal device proximate to the composite material substrate wing assembly second surface; 
machining a plurality of recesses into the composite material substrate wing assembly;
removing a predetermined amount of material from the composite material substrate wing assembly to form the plurality of recesses in the composite material substrate wing assembly,  
said plurality of recesses configured to extend from the composite material wing assembly second surface to a predetermined distance into the composite material substrate thickness to form a machined composite said predetermined distance equal to from about 50 % to about 80 % of the material substrate thickness;
said machined composite material substrate wing assembly comprising a machined composite material substrate wing assembly first surface and a machined composite material substrate wing assembly second surface; and
machining a plurality of channels into the composite material substrate wing assembly, with at least one of said plurality of channels extending from at least one of the recesses to at least one of: the material substrate first edge entry, the material substrate second edge entry, and another recess; 
wherein the composite material substrate wing assembly is configured to form an internal reinforcing structural component, said internal reinforcing structural component further comprising a predetermined tailorable material stiffness, said predetermined tailorable material stiffness determined according to ASTM C297.  

11. (Currently Amended) The method of Claim 1, further comprising: 
machining at least one of the plurality of recesses into an at least partially cured composite material substrate wing assembly, said at least one of the plurality of recesses configured to extend from the composite material substrate wing assembly second surface to a predetermined distance into the composite material substrate thickness to form the machined composite material substrate wing assembly, said machined composite material substrate wing assembly comprising a machined 
applying an adhesive material to at least one of the composite material top layer or the machined composite material substrate wing assembly second surface;
orienting the composite material top layer onto the machined composite material substrate wing assembly second surface; and
bonding the composite material top layer to the machined composite material substrate wing assembly second surface.

14. (Currently Amended) A wing assembly comprising: a wing panel, said wing panel comprising: 
a material substrate comprising a material substrate thickness, said material substrate further comprising:
a material substrate first surface;
a material substrate second surface, said material substrate second surface comprising a plurality of recesses, said recesses configured to extend from the material second surface to a predetermined distance into the material substrate thickness from the material substrate second surface, said predetermined distance equal to from about 50% to about 80% of the material substrate thickness;
a material substrate first edge, said material substrate first edge comprising at least one material substrate first edge entry;

a plurality of channels in the material substrate, with at least one of said plurality of channels extending from of the recesses to at least one of: the material substrate first edge entry, [[;]] the material substrate second edge entry, [[;]] and another recess; and
a top layer material bonded to the material substrate second surface to form a wing assembly, and to further form an internal pathway in the material substrate, said internal pathway bounded by the material substrate second surface and the top layer material; 
wherein at least one of the material substrate and the top layer material comprises a composite material; and 
wherein the material substrate further comprises a predetermined tailorable material stiffness, said predetermined tailorable material stiffness determined according to ASTM C297.
22. (Currently Amended) The wing assembly of Claim 14, wherein at least one of the plurality of recesses is in communication with at least one of: the material substrate first edge; the material substrate second edge; and another recess.
23. (Currently Amended) The wing assembly of Claim 14, wherein at least one of the material substrate and the top layer material comprises a fiber-containing epoxy-based composite material.
24. (Currently Amended) The wing assembly of Claim 14, wherein the composite material comprises a carbon fiber-containing epoxy-based composite material.
26. (Currently Amended) An aircraft comprising: 
a wing panel, said wing panel comprising:   
a material substrate, said material substrate comprising a material substrate thickness, said material substrate further comprising: 
a material substrate first surface;
a material substrate second surface, said material substrate second surface comprising a plurality of recesses, said recesses configured to extend from the material second surface to a predetermined distance into the material substrate thickness from the material substrate second surface, said predetermined distance equal to from about 50% to about 80% of the material substrate thickness;   
a material substrate first edge, said material substrate first edge comprising at least one material substrate first edge entry; 
a material substrate second edge, said material substrate second edge comprising at least one material substrate second edge entry; 
a plurality of channels in the material substrate, with at least one of said plurality of channels extending from of the recesses to at least one of: the material substrate first edge entry, [[;]] the material substrate second edge entry, [[;]] and another recess; and
a top layer material bonded to the material substrate second surface to form the wing panel and to further form an internal pathway in the substrate material; 
wherein at least one of the material substrate and the top layer material comprises a composite material; and
wherein the wing panel further comprises a predetermined tailorable material stiffness, said predetermined tailorable material stiffness determined according to ASTM C297.
31. (Currently Amended)  The aircraft of Claim 26, wherein the wing panel comprises an outer wing skin component, said outer wing skin component comprising the top layer material.
32. (Currently Amended) The aircraft of Claim 26, wherein the composite material comprises a fiber-containing epoxy-based composite material.
33. (Currently Amended) The aircraft of Claim 26, wherein the composite material comprises:  a carbon fiber-containing epoxy-based composite material.

Claims 5, 6, 18, 20, and 28 are cancelled. 


Election/Restrictions: Rejoinder
Claim 14 is allowable. The restriction requirement between related products and a process, as set forth in the Office action mailed on August 13, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement claims 1-4, 7-13, 26, and 29-34 are rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Claims
In view of the above Examiner's Amendment and rejoinder, claims 1-4, 7-17, 19, 21-26, and 29-34 are allowed.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant claims are directed to a wing assembly, a vehicle or aircraft comprising the wing assembly, and a method of making the wing assembly.  The wing assembly comprises a panel that includes multiple recesses extending partially into a material substrate, first and second edge entries, and multiple channels that 
The most similar prior art of record is presented by Terazaki (US PG Pub. No. 2007/0166581), Oishi (US PG Pub. No. 2020/0101690), Blair (US Pat. No. 6,359,590), Walker (US PG Pub. No. 2018/0281923), and Sutton (US Pat. No. 4,934,580).  Although each of Terazaki, Oishi, and Blair teaches a layered structure with channel-connected recesses and first and second edge entries, none teaches a wing assembly or wing panel with the recited structure and the prior art provides no reason to place the taught products into a wing assembly. Additionally, the recesses in Oishi and Blair's panels extend the entire thickness through their material substrates, which is contrary to the claims.  Although Walker teaches a wing panel including recesses, the taught panel does not include the recited channels or edge entries and the prior art provides no apparent reason to modify Walker's structure to include these features.  Further, although Sutton teaches a panel with interconnected recesses that might be used in an aircraft wing, his panel must be made of a deformable metal in order to function as intended.  As such, it would not be obvious to make one of Sutton's panel layers from a composite material. Therefore, the claimed invention is allowable because it is neither taught nor rendered obvious by the prior art of record. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
/JULIA L. RUMMEL/
Examiner
Art Unit 1784